Title: To George Washington from Major General Arthur St. Clair, 31 January 1780
From: St. Clair, Arthur
To: Washington, George


          
            
              Sir
              Spring Field [N.J.] Janry 31st 1780
            
            In consequence of your Excellencys wish to have a small Body of Horse engaged during the Ice’s remaining passable, I came here to consult with Mr Caldwell upon the most proper method of carrying it into Execution—He is of Opinion that it may be done, but with some difficulty: and that it can scarcely be expected that they will provide their own Forage—however we shall make the Attempt; and only wait for Mr Marsh’s return who is now at Morris Town—I should be very glad your Excellency would determine what their Allowance will be, as without some express Stipulation there is little prospect of their engaging—In the mean time upon an Application to Governour Livingstone, to order them out, a Company of Militia Horse that is formed in this County might be employed as Patroles.
            The Signals for calling out the Militia have been very much neglected, and are down in some Places and I cannot find who has the Care of them—I have requested Mr Caldwell to have them reestablished and proper Persons appointed to give the Alarm in case of Necessity, but I am not certain but this may interfere with some Regulation of the State, which some time ago, put that Matter into the Care of the Militia Generals, and it has gone into the Hands of the subordinate Officers in Gradation untill it is no Bodys Business.
            A small Party of Refugees slipt in last Night about nine oClock betwixt our Guards, and carried off several of the Inhabitants, two Sleighs & Horses and a Yoke of Oxen, and retired immediatly they came over near Moss’s Mills and returned by the same Route but too suddenly to be overtaken—they were conducted

by one of the Hatfields, and these Fellows have so perfect a knowledge of this part of the Country that it is next to impossible to prevent things of this kind: at the same time it is extremly mortifying that they should happen with impunity.
            I shall pay strict Attention to the Forage Magazines as possible, they are however much dispersed, which at the same time that it renders them more difficult to be preserved, makes them less an Object to the Ennemy. the principal One is I understand at Quibble Town.
            Colonell Hazen wishes to know if it is probable that he will be soon relieved, as some of his Party are in want of Shoes and some other Articles of Cloathing which, in case it was not, he would send up for. I Am Sir Your Excellencys most obedient Servant
            
              Ar. St Clair
            
          
          
            Colonell Hazen has found himself under the Necessity to arrest Colonell Howard, so that the Battallion has no field Officer.
          
        